Citation Nr: 0115477	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bronchitis, claimed 
as secondary to service-connected arrested pulmonary 
tuberculosis.

2.  Entitlement to service connection for pneumonia, claimed 
as secondary to service-connected arrested pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from July 1948 to July 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran is currently service-connected for tuberculosis, 
pulmonary, arrested, and he currently has recurring 
bronchitis and residuals of walking pneumonia as a result of 
his past history of active tuberculosis. 


CONCLUSIONS OF LAW

1.  Service connection for recurring bronchitis is warranted 
as secondary to service-connected arrested pulmonary 
tuberculosis.  38 U.S.C.A. § 1131 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.310 (2000).  

2.  Service connection for residuals of pneumonia is 
warranted as secondary to service-connected arrested 
pulmonary tuberculosis.  38 U.S.C.A. § 1131 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000);  38 C.F.R. § 3.310.  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Assist

The RO has met its duty to assist the veteran in the 
development of these claims under the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case issued 
in August 2000, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  It appears as if the 
duty to assist has been satisfied in the present case as all 
treatment records identified by the veteran have either been 
obtained by the RO or submitted by the veteran himself.  
Additionally, in January 2000, he was provided with a VA 
medical examination addressing his lung disorder.  

A remand back to the RO for compliance with the new duty to 
assist requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Accordingly, no further 
assistance to the veteran is required.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, __ (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).  


II.  Factual Background

In a January 1952 rating decision, service connection was 
granted for pulmonary tuberculosis, moderately advanced, 
infection type, active, and a 100 percent disability rating 
was assigned.  The grant was based upon the fact that the 
veteran was evaluated at VA, and diagnosed with active 
pulmonary tuberculosis moderately advanced 69 days following 
discharge from service.  In August 1952, the veteran's 
disability rating was modified, with a gradual reduction from 
100 to zero percent, for chronic, minimal, arrested pulmonary 
tuberculosis.  The reduction was based upon medical records 
which showed that the pulmonary tuberculosis was arrested as 
of June 1952.  

Medical records, dated from March 1999 to September 1999 
reveal that the veteran was treated privately for an episode 
of bronchitis in March 1999, and that he also had allergic 
rhinitis in March 1999.  In August 1999, the veteran had 
Kenalog injections.  

In September 1999, the veteran requested service connection 
for recurrent bronchitis and pneumonia.  The veteran 
submitted a medical statement in support of his claims from 
his private physician.  

In a September 15, 1999 letter, the veteran's private 
physician, Dr. A, who is an ear, nose, and throat specialist 
and reconstructive surgeon, indicated that the veteran had 
been under his professional care since 1980.  The physician 
went on to say that:

(The veteran) has been treated for persistent lower 
respiratory problems, and diagnosed with recurring 
bronchitis and walking pneumonia.  He reports a history 
of tuberculosis following the Korean War where he was 
treated through the Veterans Administration Hospital.  

More likely as not his past history of pneumonia and 
tuberculosis while in the service of the United States 
is a contributing factor for the health problems he is 
experiencing today.  

In January 2000, the veteran underwent VA examination for 
pulmonary tuberculosis and mycobacterial diseases.  The 
veteran provided a history of respiratory illness for the 
past 10 to 15 years.  The veteran reported that whenever he 
got an upper respiratory tract infection, like influenza or a 
cold, he started having bronchitis.  He also had several 
episodes of pneumonia in the past several years.  It was 
noted that the veteran was treated for lobar pneumonia in 
1951 and several months later was diagnosed with 
tuberculosis.  He had no episodes or reactivation of 
tuberculosis since then, but the veteran claimed that he had 
1 to 2 episodes of bronchitis per year.  He had one episode 
in the last year, and since October 1999 he had been ill with 
a cold, runny nose and cough.  The veteran had a dry cough, 
non-productive, and no hemoptysis, and he had symptoms of 
post-nasal drip.  He had no fever, no weight loss, and no 
night sweats.  The veteran reported having shortness of 
breath on exertion, and he was able to walk 1-2 blocks.  

Physical examination revealed that the veteran was alert, 
oriented, and in no acute distress.  The examiner stated that 
the nasal mucosa was inflamed and red.  Oral pharyngeal 
mucosa looked normal.  He had no sinus tenderness.  The neck 
was supple.  There was no lymphadenopathy.  There was no 
jugular venous distention.  The chest was symmetrical with 
good air entry bilaterally.  There was no wheezing, and no 
crackles.  It was noted that S1 and S2 were normal.  He had a 
2/6 systolic murmur in the left sternal border.  The abdomen 
was soft and non-tender.  Bowel sounds were present.  
Evaluation of the extremities revealed no edema, clubbing or 
cyanosis.  

The examiner noted that the chest x-ray was not available, 
but that the report showed that the veteran had evidence of 
previous cardiovascular surgery with aortic valve prosthesis, 
blunting of right costophrenic angle, and linear opacities of 
the right costophrenic angle most likely reflecting chronic 
fibrotic changes.  No pulmonary infiltrates were 
identifiable.  The report of the chest x-ray is of record.  
The examiner noted that spirometry showed normal mechanics of 
ventilation.  The spirometry report is of record.  

The diagnoses were:  1.)  History of tuberculosis with no 
evidence of reactivation at that time; 2.) Bronchitis, most 
likely secondary to upper respiratory tract infection; and 
3.) normal pulmonary function with normal chest x-ray other 
than streaky fibrosis.  

Based upon the results of the January 2000 VA examination, 
the RO in a February 2000 rating action continued the 
veteran's zero, or noncompensable, disability rating for 
pulmonary tuberculosis, minimal, inactive.  While the veteran 
did not disagree with the RO's rating determination, he 
indicated in a March 2000 statement that he felt that service 
connection for bronchitis and pneumonia were warranted as 
secondary to tuberculosis.  The veteran stated that his 1 to 
2 episodes of bronchitis per year actually lasted for 3 to 4 
months at a time, and that, therefore, he was weakened from 
the episodes for 6 to 8 months yearly.  

Thereafter, the RO developed the record further by soliciting 
and obtaining the veteran's private treatment records from 
Dr. A, the veteran's private ear, nose and throat physician.  
Those private medical records were described above.  

Additionally, the veteran's private medical records from Dr. 
A show that from October 1999 to July 2000, he was treated 
for various respiratory and other related disorders, and that 
he was treated with Kenalog.  Specifically, in October 1999, 
he had Eustachian tube dysfunction.  In December 1999, the 
veteran had allergic rhinitis, pharyngitis, and bronchitis.  
In January 2000, June 2000 and July 2000, the veteran was 
treated for bronchitis.  Testing indicated normal spirometry 
in July 2000.  


III.  Legal Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2000).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Reiber v. Brown, 7 Vet. App. 513 (1995).  
Additionally, when aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.  

In its August 2000 Statement of the Case, the RO concluded 
that since there is no evidence of reactivation of 
tuberculosis at this time, and since the veteran's history of 
bronchitis was determined to be most likely secondary to 
upper respiratory tract infection, that these facts were 
indicative of the absence of evidence of chronic bronchitis 
or pneumonia related to residuals of tuberculosis on direct 
examination; and that, therefore, service connection would be 
denied on a direct and secondary basis.  

Contrarily, after reviewing all of the evidence of record, 
the Board determines that the evidence of record supports 
service connection for recurring bronchitis and pneumonia, on 
a secondary basis, as being the proximate result of the 
veteran's service-connected tuberculosis disability.  

The reason being is that private medical records for over a 
one year period, from March 1999 to July 2000, show that the 
veteran was treated for recurrent bouts of bronchitis, 
rhinitis, and other respiratory related disorders during that 
time.  The VA examiner in January 2000 found that the veteran 
had bronchitis at the time of examination, and that it was 
most likely secondary to an upper respiratory tract 
infection.  Even though the VA examiner attributed the 
veteran's current bronchitis to an upper respiratory tract 
infection, and not to his service-connected tuberculosis 
disorder, his private physician, Dr. A, opined that the 
veteran had been diagnosed with recurring bronchitis and 
walking pneumonia, and it was more likely than not that the 
veteran's past history of pneumonia and tuberculosis was a 
contributing factor for his current health problems.  Dr. A 
based his opinion upon having treated the veteran since 1980.  
Based upon his credentials of being an ear, nose and throat 
specialist, Dr. A is certainly qualified to render opinions 
regarding the etiology and origin of the veteran's current 
respiratory disorders.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992)..  In that regard, the Board 
determines that Dr. A's opinion regarding the veteran's 
health is highly probative, and that it provides a direct 
nexus from the veteran's currently diagnosed problems with a 
history of recurring bronchitis and pneumonia, to his 
service-connected arrested pulmonary tuberculosis disability.  

Furthermore, the medical data of record, along with the 
medical opinions of record, support the fact that the veteran 
has a longstanding respiratory disorder, which includes 
recurring bronchitis and pneumonia.  By his private 
physician, the etiology of each have been attributed to his 
service-connected tuberculosis disability, and by VA, the 
etiology of bronchitis has been attributed to an upper 
respiratory infection.  On balance, however, the weight of 
the evidence points to an etiological relationship leading 
from past active tuberculosis to currently diagnosed problems 
with a history of recurring bronchitis and pneumonia.  The 
benefit of doubt under 38 U.S.C.A. § 5107(b) is therefore 
resolved in the veteran's favor, thereby warranting a grant 
of service connection for bronchitis and pneumonia secondary 
to tuberculosis.  See 38 C.F.R. §§ 3.102, 3.310(a); Allen, 
supra, Reiber, supra. 



ORDER

Service connection for bronchitis, claimed as secondary to 
service-connected arrested pulmonary tuberculosis is granted.

Service connection for pneumonia, claimed as secondary to 
service-connected arrested pulmonary tuberculosis is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

